Citation Nr: 9914702	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran's 
notice of disagreement was received in October 1997.  A 
statement of the case was mailed to the veteran in February 
1998.  The veteran's substantive appeal was received in March 
1998.  


FINDINGS OF FACT

1.  In a May 1965 decision, the RO denied entitlement to 
service connection for a right wrist injury and was provided 
notice of his procedural and appellate rights; however a 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's May 1965 decision is so 
significant that it must be considered.


CONCLUSIONS OF LAW

1.  The RO's May 1965 decision denying service connection for 
a right wrist injury is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's May 1965 decision, thus, the claim for service 
connection for a right wrist injury is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from April 1942 to October 
1945.  Following his discharge from service, the veteran 
filed a claim for service connection for a right wrist 
injury.  At that time, the evidence of record consisted of 
service medical records indicating that the veteran was 
treated for a right wrist injury on May 3, 1943, and the 
veteran's assertions that he sustained a right wrist injury 
during active duty aboard the U.S.S. Wichita.  According to 
the inservice medical report, the veteran fell from four feet 
above ground, and landed in more or less a sitting position.  
The veteran was stunned momentarily and was subsequently 
brought to the sick bay on a stretcher.  There was no 
evidence of a wrist fracture on x-ray.  All symptoms 
disappeared after 24 hours.  The veteran's discharge 
examination was negative for any complaints, findings, or 
diagnosis of a right wrist injury or residuals therefrom.

In a May 1965 decision, the RO denied entitlement to service 
connection for a right wrist injury and residuals therefrom 
based on a finding that there was no current diagnosis of a 
right wrist injury or residuals therefrom shown.  The veteran 
was provided notice of his procedural and appellate rights; 
however a notice of disagreement was not received within the 
subsequent one-year period.  The RO's May 1965 decision 
denying service connection for a right wrist injury is the 
last final denial.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
that merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In order for evidence to be "material," in Colvin 
the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
The Court in Evans stated that it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 
 
Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record with regard to 
the veteran's claim for entitlement to service connection for 
a right wrist injury since the RO's May 1965 decision 
consists of: a March 1966 VA examination; August 1996 
correspondence from the veteran contending that he injured 
his right wrist during active duty and currently suffers 
residuals therefrom;  the veteran's September 1996 request to 
reopen his claim which also addresses the veteran's 
contentions regarding a right wrist injury sustained during 
active duty; a March 1988 medical examination report provided 
by Dr. Katzman;  a January 1997 written interpretation of x-
rays of the veteran's right wrist from the East Orange VAMC's 
Chief of Radiology; and a March 1997 medical examination 
report provided by Dr. John Owens.

A review of the veteran's March 1966 examination report 
indicates that x-rays showed that the veteran sustained an 
ununited right wrist fracture through the mid portion of the 
navicular with spurring at the margins of the radius was 
noted along with a small soft tissue calcification adjacent 
to the anterior edge of the distal radius.  At that time, the 
veteran reported that he has a hard time using his right 
wrist and cannot carry weight of any amount.  

Medical records from Dr. Katzman, M.D., show that the veteran 
was seen in March 1988.  At that time, the veteran reported 
that he began to feel numbness and pins and needles in his 
radial three fingers of his right hand three years 
previously, and that the condition has since worsened.  The 
veteran subsequently had a release of carpal tunnel syndrome.  
The veteran reported that he suffered an injury to his right 
wrist in 1944 and that over the years he has had aching in 
his wrist.  Dr. Katzman's report indicated that the veteran 
had some fullness on the radial dorsal side of his wrist.  X-
rays revealed a fracture of the veteran's navicular, a 
nonunion of the fracture, and radio navicular arthritis.  

In January 1997, the RO sent the veteran's x-rays to the East 
Orange VA Medical Center and requested a written 
interpretation of the x-rays from the Chief of Radiology.  
The radiological interpretation of the x-rays showed an old 
fracture of the scaphoid bone and degenerative changes of the 
radio-carpal joint with joint space narrowing, sclerosis, and 
subchondral cyst formation with positive chondrocalcinosis.  
A bone scan confirmed an increase uptake at the radio-carpal 
joint.

In March 1997, the veteran was treated by Dr. John Owens.  At 
that time, the veteran reported that he sustained a scaphoid 
fracture during an injury in the Navy in 1944.  Dr. Owens 
noted that the veteran had swelling over the dorsoradial 
aspect of the wrist.  The veteran had positive snuffbox 
tenderness and also had tenderness along the radiocarpal 
joint and at the scapholunate articulation.  Palmar flexion 
is limited to 25 degrees, dorsiflexion of 30 degrees.  Ulnar 
deviation is 35 degrees, radial deviation 5 degrees.  Dr. 
Owens' radiographic evaluation of the right wrist 
demonstrated severe degenerative osteoarthritic changes 
involving the radiocarpal as well as the intercarpal 
articulations.  Dr. Owens' impression was that of a person 
who had sustained a scaphoid fracture in the Nay and who had 
gone on to post-traumatic degenerative osteoarthritis of the 
right wrist.

The Board finds that the findings by x-ray of an old fracture 
of the right wrist and Dr. Owens' attribution of the post-
traumatic osteoarthritis to the in-service fracture is new as 
it was not of record at the time of the May 1965 rating 
action.  Further such findings are material as they are so 
significant they must be considered .  Thus, new and material 
evidence has been submitted.  38 C.F.R. § 3.156 (1998).


ORDER

The claim is reopened and, to this extent only, the appeal is 
granted.  


REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.
In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again review the veteran's 
claim.  This should include consideration 
of Elkins to determine if the veteran's 
claim for service connection is well-
grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

